Title: General Orders, 30 March 1783
From: Washington, George
To: 


                        
                            
                                
                             Sunday March 30th 1783
                            Parole Deposite
                            Countersigns Engage Funds
                        
                        For tomorrowMajor OliverB.Q. Mr Jersey Brigade 
                        
                        For duty the 1st Massachusetts regiment.
                        The honorable the Congress have been pleased to pass the following Resolves.
                        By the United States in Congress assembled March 22d 1783.
                        On the report of a Committee to whom was referred a motion of Mr Dyer together with the Memorial of the
                            officers of the Army and the report of the Committee thereon; Congress came to the following Resolutions.
                        Whereas the officers of the several Lines under the immediate command of his Excellency Genl Washington, did
                            by their late Memorial, transmitted by their Committee represent to Congress that the half pay granted by sundry
                            resolutions was regarded in an unfavorable light, by the Citizens of some of these states who would prefer a compensation
                            for a limitted term of years, or by a sum in Gross, to an establishment for life; and did on that account solicit a
                            commutation of their half pay for an equivalent, in one of the two modes above mentioned; in order to remove all subject
                            of dissatisfaction from the minds of their fellow Citizens. And whereas Congress are desirous as well of gratifying the
                            reasonable expectations of the officers of the Army, as of removing all objections which may exist in any part of the
                            United States to the principle of the half pay establishment, for which the faith of the United
                            States hath been pledged; persuaded that those objections can only arise from the nature of the
                            compensation, not from any indisposition to compensate those, whose services, sacrifices and sufferings have so just a
                            title to the approbation and rewards of their Country. therefore
                        Resolved That such officers as are now in service and shall continue therein to the end of the war, shall be
                            entitled to receive the amount of five years full pay in money or securities on interest, at six per cent per Annum, as
                            Congress shall find most convenient, instead of the half pay promised for Life, by the resolution of the 21 day of October
                            1780. the said securities to be such as shall be given to other Creditors of the United States; provided that it be at the
                            option of the Lines of the respective states, and not of officers individually in those Lines to accept or refuse the same
                            and provided also that their election shall be signifyed to Congress through the Commander in Chief from the Lines under
                            his immediate command within two months: And through the Commanding officer of the southern army from those under his
                            command within six months from the date of this Resolution.
                        That the same Commutation shall extend to the Corps not belonging to the Lines of particular states and who
                            are entitled to half pay for Life as aforesaid the acceptance or refusal to be determined by corps, and to be signifyed in
                            the same manner and within the same time as above mentioned. That all officers belonging to the Hospital Department who
                            are entitled to half pay by the resolution of the 17th day of January 1781 may collectively agree to accept or refuse the
                            aforesaid Commutation—signifying the same through the Commander in Chief within six months from this time.
                        	That such officers as have retired at differnt periods entitled to half pay for life may collectively  in such state of which they are inhabitants accept or refuse the same their acceptance or refusal to be signifyed by agents authorized for that purpose within six months from this period — That with respect to such retiring officers the commutation if accepted by them shall be in lieu of whatever may be more due to them since the time of their retiring from service as well as of what might hereafter become due and that so soon as their acceptance shall be signifyed, the Superintendent of Finance be and he is hereby direacted to take measures for the settlement of their accounts accordingly, and So if due to them certificates bearing interest at six per cent — That all officers entitled to half pay for life not induced in the preceeding resolution may also agree collectively to accept or refuse the aforesaid Commutation signifying the same within six months from this time.The Commander in Chief desires the officers immediately concerned will defer reporting their election on the
                            subject of the foregoing act untill the 15th of April by which time the officers now absent on furlow will have
                            returned—and it will be expected that the reports of the several Lines and corps not belonging to the Line of any State
                            which compose this Army shall be lodged at Head Quarters as soon after as conveniently may be.
                    